Citation Nr: 1521373	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-29 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to service connection for the cause of the Veteran's death.

3. Entitlement to death pension benefits. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 through September 1969.  He died in January 1986.  The appellant is the Veteran's surviving spouse. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania in April 2012.

The issue of entitlement to death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The June 1986 rating decision that denied a claim for service connection for the cause of the Veteran's death was not appealed.

2. In October 2011, the appellant sought to reopen the claim for service connection for the cause of the Veteran's death.

3. Evidence received since the June 1986 rating decision as to the issue of service connection for the cause of the Veteran's death is relevant and not cumulative of facts previously considered.

4. The Veteran died in January 1986.  The death certificate shows that he died due to respiratory arrest, due to malignant melanoma. 

5. At the time of the Veteran's death, service connection had not been established for any disability. 

6. The Veteran had active service in the Republic of Vietnam and his exposure to herbicides, including Agent Orange, is conceded. 

7.  The evidence of record indicates that the Veteran's malignant melanoma was not a result of his active service. 


CONCLUSIONS OF LAW

1. The October 1986 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 
C.F.R. § 3.104, 20.1103 (2014).

2. New and material evidence having been received; the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The Veteran's death was not due to a disability incurred or aggravated in-service, or due to a disability which may be presumed to have been so incurred.  38 U.S.C.A. §§ 501, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board finds the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that a proper VA notice for dependency and indemnity compensation (DIC) claim based on cause of death must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

In this case, the VCAA duty to notify was satisfied by way of a letter sent in November 2011.  In compliance with Hupp, the letter indicated that during the Veteran's lifetime service connection had not been considered for either respiratory arrest or malignant melanoma.  The letter also informed the appellant of her and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information, which would include information in her possession, to the RO and was specifically told to send evidence that would show a reasonable probability that the condition that contributed to the Veteran's death was caused by an injury or disease that began during service.  

Additionally, the appellant was subsequently notified in December 2011 that the claim for service-connection for the cause of the Veteran's death had previously been denied in June 1986.  The Board notes that the Court of Appeals for Veterans Claims (the Court) has held that the VCAA requires additional notice when an appellant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.  This notice was provided to the appellant in the December 2011 letter.  Accordingly, the duty to notify has been fulfilled.

Concerning the duty to assist, the RO obtained the Veteran's service treatment records and attempted to obtain records from all sources of treatment identified by the appellant.  Unfortunately, the record reflects that each of these facilities was unable to provide the records identified by the appellant.  The appellant was made aware that these records were being sought in February 2012 and copies of these records were sought from the appellant.  The appellant has not submitted these records and has indicated that they have been destroyed.  The appellant has also submitted lay statements in support of her claim.  While in this case a VA examination or opinion to address etiology of the Veteran's disabilities at the time of his death have not been sought, as discussed in detail-below, the evidence of record does not warrant a VA opinion be sought.

The appellant has actively participated in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Accordingly, the Board finds that the duty to assist has been fulfilled.  

New and Material Evidence for Service Connection for the Cause of Death

In general, decisions of the RO or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id.

The Board notes that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  However, the evidence of record does not indicate that any relevant service department records were associated with the claims file after the October 1986 rating decision and therefore the provisions of 38 C.F.R. § 3.156(c) are not applicable to the present claim.  Therefore, the decision may be reopened only if new and material evidence has been secured or presented since the most recent final rating decision.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

The appellant's initial claim for service connection for the cause of the Veteran's death was adjudicated in an October 1986 rating decision.  The RO in Roanoke, Virginia determined that the evidence of record did not establish that the Veteran's death was due to a service-connected disability.  No appeal of this decision was perfected, and the decision was final a year after notification to the appellant. 

The appellant has alleged that new and material evidence exists and has requested that her claim for service connection for the cause of the Veteran's death be reopened.  Records received subsequent to the October 1986 rating decision include: statements from the appellant and other lay statements.  The Board notes the lay statement from the appellant that the Veteran had a mass on his neck as big as her thumb, which had been there since she first met the Veteran in 1969.  The Board notes that the Veteran exited service in September 1969.  The appellant states that in December 1984 this mass began to bleed and was subsequently found to be part of his malignant melanoma.   

The evidence received since the October 1986 rating decision, particularly the statements of the appellant; relate to either the Veteran suffering from malignant melanoma either during his active service or within the one year presumptive period.  Thus, presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for service connection for the cause of the Veteran's death is reopened.

Entitlement to Service Connection for the Cause of Death

The Veteran's death certificate states that he died in January 1986 from respiratory arrest, which was due to malignant melanoma.  

The appellant reported that she met the Veteran in 1969 two weeks after he got out of the Army and that he had a "raised eruption or odd shaped mass of skin" on the back of his neck ever since that time.  The mass of skin was noted to be approximately the size of the appellant's thumb.  She stated that she and the Veteran did not discuss this mass of skin over the next 16 years until it began to bleed in December 1984.  At that time, the Veteran went to a dermatologist and the mass was determined to be a malignant tumor.

The appellant states that the Veteran was diagnosed with malignant melanoma in the location of the growth on his neck.  Multiple lay statements have been provided that the Veteran suffered from cancer in his brain and his lymph nodes.  The appellant indicated that the Veteran treated with radiation therapy for his cancer.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection for certain chronic diseases, including tumors, malignant, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  See 38 C.F.R. § 3.307(d), 3.309(a).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 
38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996). 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the appellant.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's DD-214 indicates that the Veteran served in the Republic of Vietnam and has exposure to herbicides has been conceded.  Unfortunately, as malignant melanoma is not included in the list provided at 38 C.F.R. § 3.309(e), no presumption of service connection is warranted based upon herbicide exposure.  

Nevertheless, under 38 C.F.R. § 3.307 and 3.309, service connection could also be established based upon a legal presumption by showing that the condition manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  However, the facts of the appellant's claim do not support a finding that the Veteran's condition either manifested in service or to a degree of 10 percent within one year of separation from service.  

 While the appellant asserts that the mass on the Veteran's neck, which was determined to be malignant in 1985, was present within one year of the Veteran's separation from service, the evidence does not support a finding that the mass was malignant either during the Veteran's active service or within one year from the date of separation from service.  The appellant's statements indicate that the Veteran did not demonstrate any symptoms related to the mass until approximately 15 years after he separated from service.  She has not provided any medical evidence indicating that medical opinion has been provided that the mass became malignant during this time period.           

Further, no evidence (beyond the appellant's unsupported lay statements) has been provided that supports a nexus between the Veteran's malignant melanoma and his active service.  While the appellant is competent to diagnosis some conditions, which are non-medical in nature, the etiology of malignant melanoma, particularly when a mass of skin would be determined to be malignant, is beyond the capacity of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, no competent evidence of record that indicates any link between the Veteran's malignant melanoma and his active service.  

The Board has considered whether a VA medical opinion was required in connection with the appellant's claim for service connection for the cause of the Veteran's death under the duty-to-assist provisions codified at 38 U.S.C.A. § 5103A(a).  See Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  In Wood v. Peake, the United States Court of Appeals for the Federal Circuit held that 38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  520 F.3d 1345, 1348 (Fed. Cir. 2008) (citing 38 U.S.C.A. § 5103A(a)(2) ).

In this case, the competent evidence includes the following: the Veteran had a current disability at the time of his death, he had a mass on his neck within two weeks of separation from service, he was diagnosed as malignant approximately 15 years after separation from service and after new symptoms were observed.  The Board very carefully considered whether an opinion was necessary in light of the appellant's description of the mass on the neck shortly after service.  While she is competent to describe a mass on the neck, she is not competent to provide an etiology of the mass on the neck.  Although VA requested records from the Veteran's physicians no records were obtained.  The RO notified the appellant that although they requested records she was ultimately responsible to ensure the records were received.  In short, in the present case, there is a lack of evidence concerning the Veteran's melanoma so that obtaining an opinion as to whether the mass noted by the appellant was related to the melanoma would likely not aid in substantiating the claim.  As no competent evidence of a connection between these conditions has been provided and based upon the facts provided, the Board finds that no reasonable possibility exists that obtaining a medical opinion would aid in substantiating the claim.  Therefore, the Board concludes that the evidence currently of record is sufficient to decide the claim and a remand for an opinion is not necessary.  

In sum, the evidence of record weighs against a finding that the Veteran's malignant melanoma had causal origins in service.  As there is no evidence of a malignant melanoma disability in service, within one year of separating from service, and no link between the malignant melanoma and an in-service event, injury or disease has been provided; service connection is not warranted.  

To the extent that the record is unclear whether the Veteran may have had separate forms cancer in his brain or lymph nodes, which could be due to the Veteran's active service on a presumptive basis or a direct basis, the Board notes that the only type of cancer involved in the Veteran's death per the medical examiner at the Veteran's death was malignant melanoma.  Additionally, to the extent that the appellant asserts that the Veteran was exposed to radiation, the Board notes that all such reported exposure was stated as in relation to radiation therapy for the Veteran's condition, which was provided after the Veteran's separation from service.  The evidence of record does not indicate that the Veteran was exposed to ionizing radiation during his active service.  

There can be no doubt from review of the record that the decedent rendered honorable and faithful service for which the Board is grateful, and that the appellant is sincere in her belief that her husband's death was related to his military service. However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the benefit sought may be granted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for the cause of the Veteran's death is reopened.

Entitlement to service connection for the cause of the Veteran's death is denied.


REMAND

As indicated above, the appellant claimed entitlement to death pension benefits in her October 2011 application for benefits.  In a determination of the RO dated in May 2012, the RO denied her claim for death pension benefits.  The RO stated that she did not qualify for this benefit based upon the fact that she had "remarried following the Veteran's death" and was not entitled to death pension benefits "because she could not be recognized as the surviving spouse."  The appellant expressed disagreement with this determination in her NOD received in April 2013.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and representative addressing the issue of entitlement to death pension benefits.  The appellant and her representative should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


